



COURT OF APPEAL FOR ONTARIO

CITATION: Jennings v. Latendresse, 2014 ONCA 517

DATE: 20140704

DOCKET: C56428/C56429

Doherty, Epstein and Benotto JJ.A.

BETWEEN

Lisa Jennings

Plaintiff (Appellant)

and

Donald Latendresse
and Kingsway General
    Insurance Company

Defendants (Respondent)

Jane Poproski, for the appellant

Chris G. Paliare and Tina H. Lie, for the respondent

Heard: May 16, 2014

On appeal from the judgment of Justice John J. Cavarzan
    of the Superior Court of Justice, sitting with a jury, dated May 13, 2013.

ENDORSEMENT

A.

Background

[1]

The appellant claimed damages against the respondent as a result of a
    motor vehicle accident. After a nine-day trial, the jury returned a verdict by answering
    the following questions (answers in italics):

1. What injuries, if any did [the appellant] suffer as a result
    of the accident?

Specify:
Neck

Upper & Lower Back

Jaw

Whiplash

2. Has [the appellant] recovered from these injuries?

Answer Yes or No:
Yes

3. If the answer to question no. 2 is no, at what amount, if
    any, do you assess the general damages of the [appellant] caused by the
    accident?

General damages for pain and suffering:
N/A

4. If the answer to question No. 2 is no, at what amount, if
    any, do you assess the damages of the [appellant] for loss of income for the
    period from the date of the accident (April 9, 2005) to date:

Past loss of income:
N/A

5. What amount, if any should be awarded to compensate [the
    appellant] for any loss of competitive advantage and loss of marketability in
    the workplace?

Loss of competitive
    advantage/marketability:
$58,000

*The jury would like to
    recommend that [the appellant] endeavor to seek out a psychological and pain
    management treatment program.

[2]

While the jury was deliberating, the respondent brought a motion
    pursuant to s. 267.5(3) of the
Insurance Act,
R.S.O. 1990, c. I.8
    requesting that the trial judge dismiss the action on the basis that the
    appellant had not met the threshold for damages because she had not sustained
    a permanent serious impairment of an important physical, mental or
    psychological function from the accident. The
Act
states:

(3)  Despite any other Act and subject to subsections
    (6) and (6.1), the owner of an automobile, the occupants of an automobile and
    any person present at the incident are not liable in an action in Ontario for
    damages for expenses that have been incurred or will be incurred for health
    care resulting from bodily injury arising directly or indirectly from the use
    or operation of the automobile unless, as a result of the use or operation of
    the automobile, the injured person has died or has sustained,

(a)  permanent serious disfigurement; or

(b)  permanent serious
    impairment of an important physical, mental or psychological function.

[3]

The trial judge reserved his decision and rendered it after the jury
    returned its verdict. He dismissed the appellants action on the basis that she
    had failed to establish on a balance of probabilities that her injuries from
    the accident are permanent.

[4]

The trial judge awarded costs to the respondent in the amount of
    $61,912.64.

B.

The appeal

[5]

The appellant appeals:

1.

the verdict of
    the jury finding that she had recovered from her injuries;

2.

the decision of
    the trial judge on the threshold motion that dismissed the action, including
    the $58,000.00 award for loss of marketability and competitive advantage;  and

3.

the costs award.

(1)

The Jury Verdict

[6]

The appellant argues that the jury verdict was perverse as it was not
    supported by the evidence and is internally inconsistent because it was
    inherently contradictory.

(a)

Perverse Verdict:

[7]

In response to question two, the jury determined that the appellant had
    recovered from her injuries. The appellant argues that this conclusion was
    contrary to the evidence and is thus perverse. The appellant relies on the
    medical evidence that she was diagnosed with chronic pain. The appellant
    submits that a diagnosis of chronic pain, by definition, must indicate that the
    injuries are permanent. There was, however, evidence as follows:

·

medical evidence that the appellant was improving and would
    continue to improve;

·

evidence that her functional abilities showed no significant
    impairment;

·

that the appellant had returned to her pre-accident employment;

·

that the appellants medical examination showed full range of
    motion;

·

expert testimony from a neurologist, Dr. Stewart, who said the
    fact that the appellants pain improved and then returned years later
    demonstrates that the recurring pain was not caused by the original injury; and

·

that pre-accident and post-accident stressors, both physical and
    psychological had contributed to the appellants chronic pain but had nothing
    to do with the accident.

[8]

There was therefore evidence on which the jury could have reached the
    conclusion that the appellant had recovered from injuries sustained as a result
    of the accident.

[9]

It is also helpful to consider the charge to the jury in connection with
    question two.  The trial judge instructed as follows:

If you are not satisfied that the
    motor-vehicle accident materially contributed to the overall condition, then
    you should answer question number 2 yes because you will have concluded that
    [the appellant] has recovered from the motor-vehicle accident injuries.  If you
    are satisfied that the motor-vehicle accident materially contributed to the
    overall condition, then you should answer question number 2 no because you
    will have concluded that [the appellant] has not recovered from the
    motor-vehicle accident injuries.

[10]

Although
    question two speaks in terms of recovering from the injuries suffered in the
    car accident, the instructions speak in terms of causation.  The jurys answer
    to question two in the face of this instruction can only be understood as a
    finding that the appellant had failed to establish that the injuries suffered
    by her in the accident materially contributed to her overall condition.  In
    short, the appellant failed to show a causative link between her medical
    problems as described in the evidence at trial and the injuries she suffered in
    the accident.  The evidence was open to that interpretation.

[11]

A
    high degree of deference is accorded to the jury verdict, even if there is
    another conclusion that the evidence could have supported: see
Lazare v.
    Harvey
, 2008 ONCA 171, leave to appeal to S.C.C. refused, [2010] S.C.C.A.
    No. 320.

(b)

Inherent contradiction:

[12]

The
    appellant submits that a finding that she had recovered from her injuries is
    inconsistent with the jurys award of $58,000 for loss of competitive advantage
    and marketability and its recommendation that she seek further treatment.

[13]

The
    appellants submission that the jurys award is internally inconsistent must be
    considered in the context of the jurys answers to all of the questions and the
    specific instructions provided to the jury on each question.  Question two is a
    causation question.  The jurys answer demonstrates that it found against the
    appellant on causation.  Unlike questions three and four which required the
    jury to assess damages only if it found in favour of the appellant on
    causation, question five, which also addressed damages, said nothing about
    question two.  The jury followed its instructions and assessed damages for
    loss of competitive advantage/marketability without regard to its causation
    finding.

[14]

There
    is nothing inherently inconsistent in a jurys finding that the appellant had
    suffered a loss of competitive advantage and marketability in the workplace,
    but that the appellant had failed to demonstrate that the loss was caused by
    the injuries she suffered in the accident.

(2)

The Threshold Ruling

[15]

The
    appellant argues that the trial judge erred in law in concluding that her chronic
    pain was not permanent.  As set out above, this conclusion was supported by the
    evidence.

[16]

Significantly,
    the trial judge was also aware of the causation requirement.  He stated that [t]he
    central issues in this case are the cause of that condition and whether or not
    the condition is permanent. Section 267.5(5) of the
Insurance Act
provides that the permanent impairment must have been a result of the use or
    operation of the automobile.  The trial judges conclusion that the
    appellants chronic pain was not caused by the motor vehicle accident is
    supported by the evidence and consistent with the jury verdict.

[17]

The
    appellant further submits that even if the threshold applies, the action should
    not have been dismissed because the $58,000 award is for pecuniary damages and
    thus not subject to the threshold.  The appellant relies upon the trial judges
    charge to the jury when he said the following:

The [appellant] asks you to award for loss of competitive
    advantage or loss of marketability a sum calculated by multiplying by 60
    months, that is, the number of months in a five-year period, a monthly income
    in the range of $1,700 to 1,900 per month.

The position of the [respondent],
    which follows necessarily from the position of the [respondent] on the past
    loss of income claim in question 4, is that there should be no award under this
    heading.

[18]

On
    this basis, the appellant argues that the award of $58,000 is a pecuniary award
    for loss of future earning capacity and is not subject to the threshold.

[19]

The
    respondent submits that the award of $58,000 was for health care expenses and
    thus subject to the threshold under section 257.5.  The trial judge did not
    characterize the award of $58,000 in his reasons.

[20]

In
    our view, the claim was properly dismissed even if one assumes, in the
    appellants favour, that the $58,000 related to a pecuniary loss and was,
    therefore, not subject to the threshold requirement in s. 267.5.  The jurys
    answers to the questions posed particularly question two, compel us to the
    conclusion that while the jury assessed the appellants loss of competitive
    advantage/marketability at $58,000, the jury was not satisfied that the loss
    was caused by the injuries suffered in the accident.

[21]

In
    other words, the answers to questions two and five can only be reconciled on
    the basis that the $58,000 awarded for loss of competitive
    advantage/marketability did not reflect a loss arising from injuries caused by
    the accident, but rather a loss caused by the appellants various other medical
    problems that both predated and postdated the accident.  There was ample
    evidence to support this view.

[22]

The
    respondent is, of course, not responsible for losses not caused by the
    accident.  The answer to question two effectively doomed the appellants case. 
    Absent causation, the appellant was not entitled to recover any amount from the
    respondent.

[23]

The
    action was properly dismissed.

(3)

Costs

[24]

We
    see no reason to interfere with the trial judges award of costs. Leave to
    appeal the costs award is granted but the appeal as to costs is dismissed.

C.

Disposition

[25]

The
    appeal is dismissed with costs payable to the respondent in the amount of
    $8,000 inclusive of disbursements and applicable taxes.

D. Doherty J.A.

Gloria Epstein J.A.

M.L. Benotto J.A.


